            Case 1:18-cv-02185-LJL Document 343 Filed 04/19/21 Page 1 of 2




Edward D. Greim
edgreim@gravesgarrett.com

                                          April 19, 2021

Hon. Lewis J. Liman
United States Courthouse
Courtroom 17A
500 Pearl Street
New York, New York 10007

   Re:    Eastern Profit Corp. Ltd. v. Strategic Vision US, LLC, Case No. 18-cv-2185 (LJL)-
          DCF/Strategic Vision’s Notice of Witness Communication Regarding Courthouse Safety

Dear Judge Liman:

        Last week, in response to another witness’s request, Strategic Vision informed the Court
that it had no concerns regarding courthouse safety. However, this evening, Strategic received a
communication from its final witness, Sasha Gong, expressing safety concerns. The witness, who
was en route to New York and stopped to contact us, asked us to forward her communication to
the Court. See Exhibit A, below. We do not represent this witness and have no request at this
time. As we monitor the situation, we may request additional security arrangements at the
courthouse entrance on the day of her testimony.


                                              Respectfully submitted,



                                              Edward D. Greim
                                              Attorney for Defendant/Counterclaimant


   cc:    Counsel of record via ECF




                                                                                                   1
          Case 1:18-cv-02185-LJL Document 343 Filed 04/19/21 Page 2 of 2




                        EXHIBIT A—EMAIL FROM S. GONG, 5:56 PM


Dear Judge Liman,

       My name is Sasha Gong. I am one of the witnesses in the case of Strategic Vision vs. Guo
Wengui. I understand that you are the presiding judge. I want to report to you that my life has been
threatened by Mr. Guo Wengui.

         In December 2019, I gave a deposition in the above case. Since then, Mr. Guo has been harassing
me. He has publicly announced that he would fund a team to monitor my daily life. He repeated
instructed his followers, many of them street thugs, to picket in front of my residence and business.
(Luckily, both places are in secured buildings.)

        Today, on my way to New York for the court testimony, I received information that Guo asked
his thugs to focus on targeting me. He mobilized dozens of such thugs around the country to New York
City. Some of them would be holding a “demonstration” in front of the courthouse. Others would be
surfing around the streets, looking for targets, especially me. The thugs located two journalists with
Chinese origin and beat them up. One was severely injured and hospitalized.

        In the past few months, Guo and his thugs have been harassing political dissidents from China.
On many occasions, Guo’s targets were violently attacked. The incidents have been widely reported by
the media. Guo alleged that all those dissidents were “Chinese Communist spies”. In the past few weeks,
he even accused the US Securities and Exchange Commission – the entire federal agency – to be working
for the Chinese government. He instructed his thugs to “demonstrate” in front of the SEC buildings in DC
and New York, harassing all employees working there.

         I am begging you and New York law enforcement to protect me from being harmed by the Guo
thugs. I cannot testify well under such a grave threat to my personal safety.

                                                      Respectfully,

                                                       Sasha Gong, PhD




                                                                                                           2
